Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-9,11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120330915 A1; Mehra; Vinod (hereinafter Mehra) in view of US 20180063089 A1; MOYSI; Liran et al. (hereinafter Moysi) and US 20130191326 A1, Sharma; Anshu (hereinafter Sharma) 
Regarding claim 1, Mehra teaches A method for generating a data structure, comprising: receiving data from an owner tenant to be included in the data structure; (Mehra  [0026] As described in greater detail below in the context of FIG. 2, the user of the client device 106 utilizes the virtual application 124 to interface with the database 110 to create, save, update, or otherwise modify data in one or more of the data tables 114, wherein each data transaction initiated by the user of the client device 106 is monitored by the transaction monitoring engine 126 and compared to the list of streaming queries maintained in the definition table 128 to identify data transactions generating a shared table including a plurality of rows having data fields… to be shared by one or more non-tenant owners (Mehra [0018] Turning now to FIG. 1, an exemplary on-demand application system 100 includes one or more application and a first unique identifier indicating that the first data fields are read accessible only by a first non- owner tenant associated with the first unique identifier; and a second row including the first data fields and a second unique identifier indicating that the first data fields are read accessible only by a second non-owner tenant associated with the second unique identifier; ( Mehra [0048] In this manner, the database entries are mapped or otherwise allocated the database entries to each user subscribed to that streaming query by performing row level security checks to filter database entries from individual users. In exemplary embodiments, the subscription engine 137 performs row level security checks to ensure a user subscribed to a particular streaming query has access to each database entry associated with that streaming query to ensure the user does not receive data and/or information that the user is not authorized to access and/or view. Referring again to FIG. 4, when the user of the client device 108 is subscribed to the second streaming query (e.g., `QUERY_ ID_2`), after obtaining the data associated with the database entries satisfying the second streaming query (e.g., `RECORD_ ID_3` and `RECORD_ ID_4`), the subscription engine 137 determines whether the user is authorized to access each of the database entries based on the user's privileges, rights and/or permissions within the application system 100 and the security settings for each respective database entry. For example, if the security settings for the database entry associated with and generating an owner table comprising a plurality of rows including the first data fields. (Mehra [0025]  wherein the application platform 122 authenticates the user and generates the virtual application 124 at run time based upon information generating a global table having a plurality of rows of one or more data fields including the data received from the owner tenant; process/extractions from the global table to be shared by one or more non-tenant owners, ( Moysi  [0017] FIGS. 2A and 2B are example tables illustrating the creation of a global tenant table according to one embodiment.  [0019] FIG. 4 is a flowchart illustrating a method for handling responses generated by a database maintaining a global tenant table according to an embodiment. [0031] The creation of the global tenant table is further demonstrated in the example FIGS. 2A and 2B. FIG. 2A shows that the database schema defines `n` file tables 200-1 through 200-n (n is an integer number greater than 1). Each file table 200-1 through 200-n is associated with a different tenant  [0032] As illustrated in FIG. 2B, a global tenant table 210 is created by joining the tables 200-1 through 200-n into a single table 210 and adding a column 205 indicating a tenant ID. In these examples, the tenant IDs are tenant_200_1, tenant_200_2, . . . , tenant_200_n. That is, each entry from a table 200-i (i=1, 2, . . . , n) is designated using a respective tenant ID, i.e. tenant_200_i (i=1, 2, . . . , n). [0086] The query processor 520 is configured to create a global tenant table including database tables of all tenants that can access a database. The query processor 520 is further configured to enforce cross-tenant isolation to a database. As discussed in greater detail above, the operation of the query processor 520 may include monitoring traffic to identify requests and responses to and from the database, processing the requests and responses in order to enforce access and retrieval of data from a designated table receiving a selection indicating data fields that are to be extracted from the owner table and included in the shared table as the first data fields (Sharma [0054] At 35, the system determines whether there are any user-specific changes for the retrieved data. Since the retrieved data is from the shared data, any user-specific changes are applied before the data is provided to the user. The system may make this determination by checking a flag in the shared database or by referencing a delta table. The delta table contains user-specific changes referenced to the user data. The delta table may be a part of the shared database [0065]  the purchased dataset can be applied immediately. The shared dataset can be built up as a delta table from the start or converted to a delta table. In the marketplace, the customer may purchase or acquire rights to the new dataset and then this information is provided to an administrator of the shared database. The administrator may then import the dataset as a delta table or as a separate table to be reconfigured. Alternatively, if the delta table is already available to the shared database, then the administrator may simply add the appropriate references to the shared database to provide access to the pre-existing delta table to the user with newly acquired rights. [FIG. 4] shows a flowchart of the system)												Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Sharma in order to create a more efficient system and improve the user experience (Sharma [0007] In accordance with embodiments, there are provided mechanisms and methods for providing shared data sets for multiple users. These 
Corresponding product claim 9 and system claim 16 are rejected similarly as claim 1 above. Additional Limitations: Processor; Memory (Mehra [0024] Memory; Processor)
Regarding claim 3, the combination of Mehra, Sharma and Moysi teach The method of claim 2, wherein the selection further comprises an indication of the non- tenant owners that are to share access to the first data fields. (Mehra  [0032] In exemplary embodiments, the transaction identification process 200 continues by monitoring the data transactions initiated or otherwise performed on behalf of client devices for data transactions that satisfy an existing streaming query. The transaction identification process 200 determines or otherwise identifies whether a data transaction is relevant to an existing streaming query based on the metadata and tenant identifiers 
Regarding claim 4, the combination of Mehra, Sharma and Moysi teach The method of claim 1, wherein each of the plurality of rows in the owner table comprises a third unique identifier indicating that the first data fields are read and write accessible by the owner tenant. ( Mehra [0048] In this manner, the database entries are mapped or otherwise allocated the database entries to each user subscribed 
Corresponding product claim 11 is rejected similarly as claim 4 above. 
Regarding claim 5, the combination of Mehra, Sharma and Moysi teach the method of claim 4, wherein each of the plurality of rows in the owner table further comprises a key to identify a row in the first table from which the data fields were extracted fields. (Mehra [0030] For a first streaming query assigned or otherwise allocated a first entry (or row) in the table 300, the table 300 maintains an association between an identifier assigned to the first streaming query (e.g., `QUERY_ ID_1`), the query statement associated with the first streaming query that was defined by the user or administrator who created the first streaming query (e.g., `QUERY_STATEMENT_1`), the data transaction type notification qualifier that was defined by the user or administrator who created the first streaming query (e.g., `UPDATE` transactions only), the tenant identifier associated with the first streaming query (e.g., `ORGID_1`), along with metadata pertaining to the query statement 
Corresponding product claim 12 and system claim 18 are rejected similarly as claim 5 above. 
Regarding claim 6, the combination of Mehra, Sharma and Moysi teach The method of claim 5, wherein the owner table comprises a first row including the first data field (Mehra [0025]  wherein the application platform 122 authenticates the user and generates the virtual application 124 at run time based upon information provided by the user of the client device 106 and/or data associated with the user (or the user's tenant) maintained by the database 110 (e.g., in one or more of the data tables 114) [0031] Referring again to FIG. 2, in an exemplary embodiment, the transaction identification process 200 continues by receiving input data from a user and performing or otherwise initiating a data transaction to update the database to reflect the received input data (tasks 204, 206). As described above, the originating application server 102 and/or application platform 122 generates or otherwise provides an instance of a virtual application 124 in a browser application 107 on a client device 106 that is the third unique identifier and a first key to identify a first row in the first table from which the first data fields were extracted. (Mehra [0030] For a first streaming query assigned or otherwise allocated a first entry (or row) in the table 300, the table 300 maintains an association between an identifier assigned to the first streaming query (e.g., `QUERY_ ID_1`), the query statement associated with the first streaming query that was defined by the user or administrator who created the first streaming query (e.g., `QUERY_STATEMENT_1`), the data transaction type notification qualifier that was defined by the user or administrator who created the first streaming query (e.g., `UPDATE` transactions only), the tenant identifier associated with the first streaming query (e.g., `ORGID_1`), along with metadata pertaining to the query 
Corresponding product claim 13 and system claim 19 are rejected similarly as claim 6 above. 				
Regarding claim 7, the combination of Mehra, Sharma and Moysi teach The method of claim 6, wherein the shared table further comprises a third row including second data fields extracted from the first table. (Mehra [0018] Turning now to FIG. 1, an exemplary on-demand application system 100 includes one or more application servers 102, 104 that dynamically create and support virtual applications that are provided to one or more client devices 106, 108 via a communications network 112, such as a wired and/or wireless computer network, a cellular network, a mobile broadband network, a radio network, or the like. In exemplary embodiments, each respective application server 102, 104 includes or otherwise implements an application platform 122, 132 that generates respective instances of virtual applications 124, 134 at run-time (e.g., or "on-demand") based upon data stored or otherwise maintained by a database 110 (e.g., in data tables 114) that is communicatively coupled to the 
Corresponding product claim 14 and system claim 20 are rejected similarly as claim 7 above. 
Regarding claim 8, the combination of Mehra, Sharma and Moysi teach The method of claim 7, wherein the owner table further comprises a second row including the second data field (Mehra [0025]  wherein the application platform 122 authenticates the user and generates the virtual application 124 at run time based upon information provided by the user of the client device 106 and/or data associated with the user (or the user's tenant) maintained by the database 110 (e.g., in one or more of the data tables 114) [0031] Referring again to FIG. 2, in an exemplary embodiment, the transaction identification process 200 continues by receiving input data from a user and performing or otherwise initiating a data transaction to update the database to reflect the received input data (tasks 204, 206). As described above, the originating application server 102 and/or application platform 122 generates or otherwise provides an instance of a virtual application 124 in a browser application 107 on a client device 106 that is utilized by the user of the client device 106 to interface with the database 110 to create, save, update, or otherwise modify data associated with the user and/or the user's tenant in one or more of the data tables 114. In this regard, in response to receiving input data from the user, the application platform 122 and/or virtual application 124 initiates or otherwise performs the appropriate data transaction to update one or more of the data tables 114 to reflect the user input data... [0053]  In response to receiving the user input data 610, the application platform 122 and/or virtual application 124 initiates or otherwise performs a data transaction 612 on behalf of the client device 106 to store the received user input data in one or more of the data tables 114 in the appropriate manner, for example, by creating a new database entry in one of the data tables 114 that contains the user input data or by modifying an existing database entry in one of the data tables 114 to reflect the user input data. [0056 & 0063] further elaborate on the tenant/user tables)											the third unique identifier and a second key to identify a second row in the global table from which the second data fields were extracted. (Mehra [0030] For a first streaming query assigned or otherwise allocated a first entry (or row) in the table 300, the table 300 maintains an association between an identifier assigned to the first streaming query (e.g., `QUERY_ ID_1`), the query statement associated with the first streaming query that was defined by the user or administrator who created the first streaming query (e.g., `QUERY_STATEMENT_1`), the data transaction type notification qualifier that was defined by the user or administrator who created the first streaming query (e.g., `UPDATE` transactions only), the tenant identifier associated with the first streaming query (e.g., `ORGID_1`), along with metadata pertaining to the query statement associated with the first streaming query (e.g., `METADATA_1`). [0035] the transaction monitoring engine 126 creates a new entry (or row) in the notification table 116 that includes a unique numerical identifier (or record identifier) corresponding to the location of the database entry associated with the notification-triggering data transaction in one or more of the data tables 114, the identifier associated with the streaming query, and the transaction type associated with the data transaction. Additionally, in exemplary embodiments, the new entry in the notification table 116 is timestamped with a transaction identifier generated by the database 110 upon creation of the new entry in the notification table 116. [0047 and 52-54] further elaborate on the keys/identifiers)
Corresponding product claim 15 and system claim 21 are rejected similarly as claim 8 above. 

Response to Arguments

35 USC § 103: 
Regarding Applicant’s Argument (page. 7-8): “Claims 1, 2, and 4-21 have been amended. No claims have been cancelled. Thus claims 1-21 are presented for examination. Independent claims 1, 9 and 16 of the present application each recite a shared table comprising a first row including first data fields extracted from a global table that are read accessible only by a first non-owner tenant and a second row including the first data fields that are read accessible only by a second non-owner tenant. Applicant submits that Mehra and Sun each fail to disclose or suggest such a feature. Specifically, neither reference discloses nor suggests a shared table having data fields extracted from a global table...As shown above, Sun discloses a secondary or unified index table that has foreign keys mapped to corresponding primary keys of a primary table. Nonetheless, there is no disclosure or suggestion in paragraph [0037] of Sun of the second table having a first row of data fields extracted from the first table that are read accessible only by a first non-owner tenant, or a second row including the first data fields that are read accessible only by a second non-owner tenant...Since Mehra and Sun each fail to disclose or suggest a shared table comprising a first row including first data fields extracted from a global table that are read accessible only by a first non-owner tenant and a second row including the Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20180063089 A1; MOYSI; Liran et al. (hereinafter Moysi)
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165